Citation Nr: 0519205	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-02 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether rating decisions dated December 15, 1971, and January 
28, 1977, were clearly and unmistakably erroneous in not 
awarding a separate rating for non-union of the ulna.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that rating decision 
the RO found that rating decisions dated April 28, 1993, and 
May 1, 2000, were clearly and unmistakably erroneous in not 
awarding a separate disability rating for non-union of the 
right ulna (a 30 percent rating for fusion of the right wrist 
was already in affect), and awarded a separate 20 percent 
rating effective July 21, 1992.  The RO also determined that 
rating decisions dated December 15, 1971, and January 28, 
1977, were not clearly and unmistakably erroneous, and denied 
an effective date prior to July 21, 1992, for the separate 
20 percent rating.  The veteran perfected an appeal of the 
effective date assigned for the separate 20 percent rating 
for non-union of the ulna, contending that he is entitled to 
a separate rating effective with his separation from service.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a statement dated in June 2005 the veteran, through his 
representative, requested a videoconference hearing before a 
Veterans Law Judge.  His appeal is, therefore, being remanded 
for scheduling the requested hearing.  In this regard the 
Board notes that because the veteran is an employee of a 
veterans' service organization in Detroit, Michigan, his 
appeal has been adjudicated by the RO in Pittsburgh, 
Pennsylvania.  He has asked, however, that his 
videoconference hearing be scheduled in Detroit.

Accordingly, the appeal is remanded for the following:

The RO should schedule a videoconference 
hearing before a Veterans Law Judge at 
the Detroit, RO.

The case should then be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


